J-A28008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 VIKTOR L. STEVENSON                    :
                                        :
                     Appellant          :   No. 336 WDA 2020

      Appeal from the Judgment of Sentence Entered January 31, 2020
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-MD-0004599-2019


BEFORE: OLSON, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY OLSON, J.:                       FILED FEBRUARY 19, 2021

     Appellant, Viktor L. Stevenson, appeals from the judgment of sentence

entered on January 31, 2020 in the Criminal Division of the Court of Common

Pleas of Allegheny County. We affirm.

     The trial court summarized the facts and procedural history in this

matter as follows.

     On August 23, 2019, [Ashley Yates], filed a [temporary] petition
     for protection from abuse [(PFA), 23 Pa.C.S.A. § 6101, et seq.,
     against Appellant, her former fiancé. The temporary PFA order]
     was served upon [Appellant] on that date. A final hearing on that
     [PFA] was scheduled for September 9, 2019, and [Appellant] was
     advised of that final hearing date[.] On September 9, 2019, a
     final hearing was held on Yates’ [PFA. Appellant did not appear at
     that hearing.] The [final PFA order] was extended to September
     9, 2021, and [stated Appellant] was to have no contact with Yates
     [and that Appellant was to stay away from Yates’ residence.]

     On September 12, 2019, at 3:30 [a.m., Appellant] was
     rummaging through the basement of Yates’ residence, apparently
     collecting personal property to which he believed he was entitled.
J-A28008-20


      In addition to taking this property, he also turned all of the video
      surveillance cameras that guarded Yates’ property [to an upright
      position so that they pointed in an upward direction and no longer
      captured images. At that time, Danielle Sutton, Yates’ cousin, was
      staying at Yates’ residence with her children.          Sutton saw
      Appellant in the basement of Yates’ residence and told him that
      he wasn’t supposed to be there because a PFA order with a
      two-year duration was in effect. Appellant responded by advising
      Sutton that he intended to leave and asking her not to call the
      police. Thereafter, Appellant] left and [] took Yates’ dog with
      him[.]

      [The following morning, after discovering the repositioning of
      Yates’ security cameras, Sutton contacted the Wilkinsburg Police
      Department. When the police arrived, Sutton told them that she
      encountered Appellant in Yates’ basement in the middle of the
      night. She also told them that Yates’ dog was missing from the
      back porch. The police then left the residence to search for the
      dog. At approximately 10:00 a.m. or 11:00 a.m., Appellant
      returned to Yates’ residence, with the animal.]

      [Appellant] was cited for indirect criminal contempt as a result of
      his violation of the [PFA] order and a hearing was held on October
      25, 2019. On that date, following the hearing, [Appellant] was
      found guilty of the charge of indirect criminal contempt[, 23
      Pa.C.S.A. § 6114,] and was ultimately sentenced on January 31,
      2020, to a [period of six months’ probation. Appellant] filed a
      timely [notice of] appeal to [this Court and the trial court ordered
      Appellant to file a concise statement of errors complained of on
      appeal pursuant to Pa.R.A.P. 1925(b). Appellant timely complied
      and filed a concise statement raising and preserving the issue set
      forth below].

Trial Court Opinion, 6/19/20, at 2-3.

      Appellant’s brief raises the following issue for our review.

      Whether [Appellant’s] conviction for indirect criminal contempt
      can be sustained where the Commonwealth failed to prove,
      beyond a reasonable doubt, that he had proper notice of the [final
      PFA order]?

Appellant’s Brief at 4.


                                     -2-
J-A28008-20


     Appellant's sole claim on appeal poses a challenge to the sufficiency of

the evidence. A claim alleging that the Commonwealth introduced insufficient

evidence presents a question of law. Commonwealth v. Widmer, 744 A.2d

745, 751 (Pa. 2000). Our standard of review is well-established:

     The standard we apply in reviewing the sufficiency of the evidence
     is whether viewing all the evidence admitted at trial in the light
     most favorable to the verdict winner, there is sufficient evidence
     to enable the fact-finder to find every element of the crime beyond
     a reasonable doubt. In applying the above test, we may not weigh
     the evidence and substitute our judgment for the fact-finder. In
     addition, we note that the facts and circumstances established by
     the Commonwealth need not preclude every possibility of
     innocence. Any doubts regarding a defendant's guilt may be
     resolved by the fact-finder unless the evidence is so weak and
     inconclusive that as a matter of law no probability of fact may be
     drawn from the combined circumstances. The Commonwealth
     may sustain its burden of proving every element of the crime
     beyond a reasonable doubt by means of wholly circumstantial
     evidence. Moreover, in applying the above test, the entire record
     must be evaluated and all evidence actually received must be
     considered. Finally, the finder of fact while passing upon the
     credibility of witnesses and the weight of the evidence produced,
     is free to believe all, part or none of the evidence.

     This standard is equally applicable to cases where the evidence is
     circumstantial rather than direct so long as the combination of the
     evidence links the accused to the crime beyond a reasonable
     doubt. Although a conviction must be based on more than mere
     suspicion or conjecture, the Commonwealth need not establish
     guilt to a mathematical certainty.

Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014) (internal

citations and quotation marks omitted), appeal denied, 95 A.3d 275 (Pa.

2014).

     Appellant maintains that the Commonwealth failed to establish, beyond

a reasonable doubt, that he received proper notice of the final PFA order,

                                    -3-
J-A28008-20


which formed an essential element of his indirect criminal contempt

conviction. See Appellant’s Brief at 10. Specifically, Appellant argues:

      The Commonwealth produced no evidence that [Appellant]
      actually received the final PFA order on or before September 12,
      2019. In fact, there was no evidence that an attempt was made
      to serve [Appellant] with the final PFA order, as the
      Commonwealth produced no evidence that the final PFA order was
      issued to the police or sheriff to enforce the order. Additionally,
      the Commonwealth produced no evidence that the police or sheriff
      spoke to [Appellant] over the telephone (or left him a voice
      message) explaining that a final PFA order had been entered
      against him, and the consequences if he failed to abide by it.
      Given these circumstances, [Appellant’s] conviction for [i]ndirect
      [c]riminal [c]ontempt must be reversed, and his judgment of
      sentence vacated.

Id. at 11.

      A court may hold a defendant in indirect criminal contempt and punish

him or her in accordance with the law where the police have filed charges of

indirect criminal contempt against the defendant for violating a PFA order

issued pursuant to the domestic relations code. See 23 Pa.C.S.A. § 6114.

      A charge of indirect criminal contempt consists of a claim that a
      violation of an order or decree of court occurred outside the
      presence of the court. Where a PFA order is involved, an indirect
      criminal contempt charge is designed to seek punishment for
      violation of the protective order. The role of criminal contempt
      and that of many ordinary criminal laws seem identical—
      protection of the institutions of our government and enforcement
      of their mandates. Thus, as with those accused [of] other crimes,
      one charged with indirect criminal contempt is to be provided the
      safeguards which statute and criminal procedures afford.

      To establish indirect criminal contempt, it must be shown that 1)
      the order was sufficiently clear to the contemnor as to leave no
      doubt of the conduct prohibited; 2) the contemnor had notice of
      the order; 3) the act must have been one prohibited by the order;
      and 4) the intent of the contemnor in committing the act must

                                     -4-
J-A28008-20


      have been wrongful. Once a trial court has made a finding of
      indirect criminal contempt, this [C]ourt will not disturb its decision
      absent an abuse of discretion.

Commonwealth v. Padilla, 885 A.2d 994, 996-997 (Pa. Super. 2005)

(internal citations and quotations omitted), appeal denied, 897 A.2d 454 (Pa.

2006).

      Pennsylvania law makes clear that the Commonwealth may establish

the notice element of indirect criminal contempt with evidence showing the

defendant received actual notice or possessed equivalent knowledge of a PFA

order.   See Commonwealth v. Staton, 38 A.3d 785, 790 (Pa. 2012)

(Commonwealth may rely upon actual notice or equivalent knowledge of PFA

order to prove application of death penalty aggravator predicated on violation

of PFA order); see also Padilla, 885 A.2d at 997 (Commonwealth proves

notice element of indirect criminal contempt where defendant has actual

notice of PFA order or constructive equivalent).      Applying these principles,

Pennsylvania courts have consistently held that, for purposes of proving

indirect criminal contempt, verbal communications can adequately convey

notice that a PFA order has been entered against the defendant and that a

violation of that order places the defendant at risk of criminal sanctions. See

Staton, 38 A.3d at 795 (witness testimony that victim verbally informed

defendant about order supported jury finding that defendant had equivalent

knowledge of PFA order); see also Padilla, 885 A.2d at 997 (“telephone

conversations during which [defendant] was informed of [emergency PFA]


                                      -5-
J-A28008-20


order and the repercussions of violating it constitute actual notice or its

equivalent even in the absence of personal service”).

      In this case, the evidence demonstrated that Appellant possessed

adequate equivalent knowledge of the PFA at issue. At Appellant’s contempt

hearing, the testimony showed that Sutton saw Appellant in the basement of

Yates’ residence on September 12, 2019, at approximately 3:30 a.m. At that

time, Sutton told Appellant that a PFA order with a two-year duration was in

effect and that he was not supposed to be present at Yates’ residence. In

addition, when Sutton spotted Appellant and advised him that he should not

have been present at Yates’ residence, Appellant responded by asking Sutton

to refrain from calling the police. Other testimony established that Appellant

redirected Yates’ security cameras so they could no longer capture images at

the property. It is uncontested that Appellant returned to Yates’ residence

several hours after his late night encounter with Sutton and despite receiving

verbal notification of the PFA order. In short, Sutton’s statements to Appellant

provided adequate evidentiary support for a finding that Appellant possessed

knowledge of the final PFA order and the consequences of its issuance.

Moreover, Appellant’s conduct in redirecting Yates’ security cameras and

asking Sutton not to summon police corroborated his knowledge and

understanding of the PFA order. Accordingly, the evidence was sufficient to

establish that Appellant had notice of the PFA order.




                                     -6-
J-A28008-20


      Appellant’s arguments against the sufficiency of the evidence are

unavailing. More precisely, we are not persuaded by Appellant’s objections

asserting no evidence of Appellant’s actual receipt of the PFA order on or

before September 12, 2019, no evidence of service attempts by or issuance

of the order to law enforcement officials, and lack of evidence showing that

police authorities advised Appellant about the issuance of the final PFA order

and the attendant consequences of disobedience. See Appellant’s Brief at 11.

As we made clear above, Appellant’s actual receipt of the final PFA order is

not the sole means by which the Commonwealth could prove the notice

requirement for indirect criminal contempt.      That element may be shown

through either actual notice or its constructive equivalent, as occurred here.

See Padilla, 885 A.2d at 997.      For related reasons, we reject Appellant’s

contentions regarding a lack of service attempts by police authorities or the

absence of proof that the final PFA order was issued to law enforcement

officials. See id. at 997-998 (noting that intent of PFA statute could not be

implemented if enforcement were delayed until personal service was

achieved). Finally, Appellant is not entitled to relief based upon his claim that

police officials needed to advise him about the issuance of the final PFA order

and its attendant consequences. Although the Commonwealth established the

notice requirement in Padilla through an officer’s telephone communications

with the defendant, our review of that decision confirms that the “officer”

status of the informing party was neither significant nor germane to our


                                      -7-
J-A28008-20


conclusion. Because Appellant possessed equivalent knowledge of the final

PFA order and was aware that disobedience placed him at risk of criminal

sanctions, we conclude that the trial court properly found him in indirect

criminal contempt of court.

     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/2021




                                  -8-